Citation Nr: 1127053	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from December 1969 to June 1972 and December 1974 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was previously before the Board in February 2008, at which time it was remanded for additional development.  The matter has again come before the Board for additional appellate consideration.

The Board notes that in the February 2008 decision, the Board also remanded the issues of entitlement to service connection for a skin disability, a gastrointestinal disability, and a respiratory disability, to include sinusitis.  The record shows that in a December 2009 rating decision, the RO granted service connection for such issues.  This is considered a full grant of the benefits sought on appeal and those issues are no longer in appellate status.  They will not be addressed herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2008 remand, the Board directed that the Veteran be provided a VA examination and opinion as to whether it is at least as likely as not that the Veteran's current hypertension was related to his elevated blood pressure readings in service.  The record shows that in response to the Board's directives, a VA examination was provided in July 2009 and an examiner provided the requested opinion.  However, the Board, in reviewing the July 2009 examination report, observes that the examiner failed to provide a rationale for his opinion as to the etiology of the Veteran's hypertension.  Therefore, the Board finds that such opinion is inadequate and that a new VA examination is warranted.
Consequently, given the foregoing, the Board finds that compliance with the February 2008 remand has not been fully accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that the issue of entitlement to service connection for hypertension is not ready for appellate review and must be remanded for a new VA opinion with rationale. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be forwarded to the VA examiner who provided the July 2009 opinion with a request that such examiner provide a rationale for the opinion then offered.  

If the VA examiner who provided the July 2009 opinion is unavailable, the Veteran's claims folder should be forwarded to an appropriate VA clinician for review and to provide an opinion as to whether it is at least as likely as not that any current hypertension is etiologically related to the elevated blood pressure readings reported in service, or any other incident of service.  A complete rationale for the opinion expressed should be set forth.

If additional examination of the Veteran is deemed necessary to provide the requested rationale or new opinion, such examination should be scheduled.  All necessary tests should be performed.  
	
2.  Following completion of the above, the issue on appeal should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


